Citation Nr: 0630040	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  06-01 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel




INTRODUCTION

The veteran had honorable active military service from May 
1948 to April 1952.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 decision in which the 
RO denied the veteran's claims for service connection for 
bilateral hearing loss and for tinnitus.  The veteran filed a 
notice of disagreement (NOD) in July 2005, and the RO issued 
a statement of the case (SOC) in December 2005.  The veteran 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in January 2006.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claims on appeal is warranted.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a) (2006).  Service connection may be granted for a 
disease first diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2006).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels (dB) or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 dB 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).  

Initially, the Board notes, that in support of the claims for 
service connection for bilateral hearing loss and tinnitus, 
the veteran has alleged in-service excessive noise exposure 
associated with engines while serving on board the USS 
Worcester.  The veteran's DD-214 lists his most significant 
duty assignment as boiler operator helper.  It also reflects 
receipt of the Navy Occupation Service Medal, China Service 
Medal, and Korean Service Medal Ribbon Bar. 

A review of service medical records reflected no complaints, 
findings, or diagnosis of hearing loss or tinnitus in 
service.  The March 1952 separation examination Report of 
Medical Evaluation includes an assessment that the veteran's 
ears were normal and reported whispered voice test findings 
as 15/15 bilaterally and spoken voice test findings as 15/15 
bilaterally.  No audiometric testing was recorded.  

However, the absence of in-service evidence of hearing loss 
is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the requirements of 38 C.F.R. § 
3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Post service, the veteran provided no medical evidence of 
treatment or evaluation for ear problems, hearing loss, or 
tinnitus.  Following discharge from service, the veteran 
worked as an auto mechanic, retiring in 1980, then as a court 
officer until 1992.  

The veteran cancelled a January 2006 VA audiological 
evaluation because he stated that he was in Florida for the 
winter.  The veteran through his representative acknowledged 
that the medical evidence in support of the claims is not 
adequate and requested that the VA audiological evaluation be 
rescheduled.

In this appeal, given the veteran's documented MOS as a 
boiler mechanic helper in service and likely associated noise 
exposure, as well as possible noise exposure associated with 
his post-service occupation as an automobile mechanic, and 
the veteran's willingness to report for a VA audiological 
evaluation, the Board finds that VA examination, with 
audiometric testing, and a medical opinion by an appropriate 
physician-based on full consideration of the veteran's 
documented medical history and assertions-that addresses the 
existence of current bilateral hearing loss disability and 
tinnitus, and the relationship, if any, between each such 
disability and in-service noise exposure and post-service 
noise exposure, is needed to resolve the claims on appeal.  
See 38 U.S.C.A. § 5103A (West 2002).

Hence, the RO should arrange for the veteran to undergo 
another VA examination, by an otolaryngologist (ear, nose, 
and throat specialist) at an appropriate VA medical facility.  
The RO should advise the veteran that the examination will be 
scheduled in or near his domiciliary state.  The veteran is 
hereby advised that failure to report for the scheduled 
examination, without good cause, may result in a denial of 
the claims.  See 38 C.F.R. § 3.655 (2006).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report for the 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to the veteran by the 
pertinent VA medical facility at which the examination is to 
take place.

Prior to arranging for the veteran to undergo examination, 
the RO should give the veteran another opportunity to provide 
information and/or evidence pertinent to both claims on 
appeal, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103 (b)(1)(West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 2005) (amending 
the relevant statute to clarify that VA may make a decision 
on a claim before the expiration of the one-year notice 
period).  The RO's letter should also invite the appellant to 
submit all pertinent evidence in his possession not 
previously requested, and ensure that its notice to the 
appellant meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the required notice, the RO should attempt to 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2006).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2006).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the 
appellant and his  representative a 
letter requesting that the appellant 
provide information, and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to either 
or both claims on appeal.  The letter 
should include a summary of the pertinent 
evidence currently of record, and 
specific notice as to the type of 
evidence necessary to substantiate the 
claims.  The RO should advise the veteran 
that the examination will be scheduled in 
or near his domiciliary state. 

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession that is not already of record, 
and explain the type of evidence that it 
is his ultimate responsibility to submit.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman (cited to 
above), as appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
VA examination by a an otolaryngologist 
(ear, nose and throat physician) at an 
appropriate VA medical facility in the 
veteran's domiciliary state.  

The entire claims file, to include a 
complete copy of this REMAND and the 
results from recent audiometric testing, 
must be made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies (to include audiometry, and 
speech discrimination testing, for each 
ear) should be accomplished and all 
clinical findings should be reported in 
detail.  

Based on the results of audiometric 
testing, the physician should 
specifically indicate, which respect to 
each ear, whether the veteran currently 
has hearing loss to an extent recognized 
as a disability for VA purposes (i.e., an 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 
4000 hertz of 40 decibels or greater; or 
an auditory threshold for at least three 
of the frequencies 500, 1000, 2000, 3000, 
or 4000 hertz of 26 decibels or greater; 
or speech recognition scores using the 
Maryland CNC Test of less than 94 
percent).  The examiner should also 
indicate whether the veteran currently 
suffers from tinnitus.

Then, with respect to each diagnosed 
disability, the physician should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that any such 
disability is the result of injury or 
disease incurred or aggravated in 
service, to specifically include likely 
significant noise exposure during the 
veteran's service, or whether the 
disability(ies) is more likely the result 
of the veteran's post-service noise 
exposure while employed as an auto 
mechanic for over 20 years.

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination sent to the veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection for bilateral hearing 
loss and for tinnitus in light of all 
pertinent evidence and legal authority.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006). 

